DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This Office Action is in response to applicant’s arguments filed on 7/6/22.  Claims 5, 26, 28-29 have been cancelled.  Claims 1-4, 6-25, 27, 30-36 are pending.  Claims 1-3, 6-21, 24-25, 27, 30-36 have been amended.  Claims 12-21, 25, 27, 30-36 have been withdrawn.  Claims 1-4, 6-11, 22-24 are examined herein.  
Applicant’s amendments to the claims have rendered the 112 rejection of the last Office Action moot, therefore hereby withdrawn.
Applicant’s arguments with respect to the 103 rejection has been fully considered but found not persuasive, therefore maintained for reasons of record and repeated below for Applicant’s convenience.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 7, 11 are rejected under 35 U.S.C. 112(b) or 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Specifically, claim 11 recites the limitation "wherein the additional organic dye is present in an amount of from about 0 wt% to about 60 wt%" in claims 1 and 7.  However, in claims 1 and 7, it clearly recites that there is an additional organic dye present.  Therefore, there is insufficient antecedent basis for no additional organic dye to be present.  There is insufficient antecedent basis for this limitation in the claims.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-11, 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Loupis et al. (WO 2013/177674 A1, of record).
The instant claims are directed to an antimicrobial composition comprising a xanthan dye and an organic dye.  
Loupis et al. teach methods of treating periodontal disease, treating wounds, and phototherapy by introducing a composition comprising a photoactivating agent into the treatment region (claims 39-54), wherein the composition is anti-bacterial, anti-fungal, anti-parasitic, and anti-viral (abstract).  The photoactivating agent can be xanthene derivatives, such as fluorescein (instantly claimed organic dye), phloxine B, eosin, rhodamine (page 21, second full paragraph), or synergistic combinations thereof (page 24).  Water and other solvents are taught (page 23).  It is noted that in the instant specification, the scope of “organic dye” encompasses fluorescein.  
However, Loupis et al. fail to disclose the claimed amounts and ratio of xanthene dye to organic dye.  
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have formulated a composition comprising a 1:1 ratio of fluorescein to phloxine B as photoactivating agents, as taught by Loupis et al.
A person of ordinary skill in the art would have been motivated to formulate a 1:1 ratio of fluorescein to phloxine B because Loupis et al. teach the use of a synergistic combination of xanthene derivatives in the methods of treating periodontal disease, treating wounds, and phototherapy.  One of ordinary skill in the art would have had a reasonable expectation of synergy from the specific combination of xanthene derivatives when the ratios and amounts are optimized for several known factors, such as sex, age, weight, severity of symptoms, mode of administration, tolerance, side effects, toxicity, etc.  
Generally, mere optimization of ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimal or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”  In re Peterson, 315 F. 3d at 1330, 65 USPQ 2d at 1382; lt has been held that it is within the skills in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. In re Boesch, 205 USPQ 215 (CCPA 1980)  MPEP 2114.04

Response to Arguments
	Applicant argues that Loupis does not teach or suggest the claimed ratio of xanthene dye and synergistic component.
	This is not persuasive because it is the Examiner’s position that the claimed ratio is obvious over the teachings of the cited prior art.  Loupis clearly teaches a synergistic combination of xanthene derivatives in the methods of treating periodontal disease, treating wounds, and phototherapy.  One of ordinary skill in the art knows that synergy cannot be achieved without having both components present.  Therefore, Loupis does provide a strong motivation to include both fluorescein and phloxine B in an amount to provide synergy.  The skilled artisan would know how to optimize the specific amounts and ratios to achieve synergy based on several known factors, such as sex, age, weight, severity of symptoms, mode of administration, tolerance, side effects, toxicity, etc.  Furthermore, the instant claims recite a rather large and broad range for the ratio of xanthene dye to synergistic component from about 0.001:1 to about 1:0.001, which virtually encompasses any amount of xanthene dye to synergistic component.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, can be reached at (571)-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627